Name: Council Regulation (EU, Euratom) NoÃ 904/2012 of 24Ã September 2012 amending Regulation NoÃ 422/67/EEC, NoÃ 5/67/Euratom determining the emoluments of the President and Members of the Commission, of the President, Judges, Advocates-General and Registrar of the Court of Justice of the Communities, of the President, Members and Registrar of the Court of First Instance and of the President, Members and Registrar of the European Union Civil Service Tribunal
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: nan

 4.10.2012 EN Official Journal of the European Union L 269/1 COUNCIL REGULATION (EU, EURATOM) No 904/2012 of 24 September 2012 amending Regulation No 422/67/EEC, No 5/67/Euratom determining the emoluments of the President and Members of the Commission, of the President, Judges, Advocates-General and Registrar of the Court of Justice of the Communities, of the President, Members and Registrar of the Court of First Instance and of the President, Members and Registrar of the European Union Civil Service Tribunal THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 243 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a thereof, Having regard to Regulation (EU, Euratom) No 741/2012 of the European Parliament and of the Council of 11 August 2012, amending the Protocol on the Statute of the Court of Justice of the European Union and Annex I thereto (1), Whereas: (1) Pursuant to the amendments introduced by Regulation (EU, Euratom) No 741/2012, Protocol No 3 on the Statute of the Court of Justice of the European Union provides for the creation, within both the Court of Justice and the General Court, of the office of Vice-President, responsible for assisting the President in the performance of his duties. (2) It is necessary to determine the salaries, pensions and allowances of the two Vice-Presidents. (3) Council Regulation No 422/67/EEC, No 5/67/Euratom (2) should accordingly be amended. (4) Furthermore, it is necessary to amend formally, due to the change of name of the Court of First Instance as a result of the entry into force of the Treaty of Lisbon on 1 December 2009, the title of Regulation No 422/67/EEC, No 5/67/Euratom and some of the articles thereof, HAS ADOPTED THIS REGULATION: Article 1 Regulation No 422/67/EEC, No 5/67/Euratom is hereby amended as follows: (1) the title shall be replaced by the following: (2) in Article 2(2), the following line shall be inserted after the line President: 138 %: Vice-President: 125 %,; (3) in Article 4(3), the following line shall be inserted after the line President: EUR 1 418,07: Vice-President: EUR 911,38,; (4) in Article 4b, the words Court of First Instance shall be replaced by the words General Court; (5) in Article 19a, the words Court of First Instance shall be replaced by the words General Court; (6) in Article 21a(1), the words Court of First Instance shall be replaced by the words General Court; (7) Article 21a(2) shall be replaced by the following: 2. The basic monthly salary of the President, Vice-President, Members and Registrar of the General Court shall be equal to the amount resulting from application of the following percentages to the basic salary of an official of the European Union on the third step of grade 16:  : President : 112,5 %,  : Vice-President : 108 %,  : Members : 104 %,  : Registrar : 95 %.; (8) in Article 21a(3), the following line shall be inserted after the line President: EUR 607,71: Vice-President: EUR 573,98,; (9) in Article 21b(1), the words Court of First Instance shall be replaced by the words General Court; (10) in Article 21c(1), the words Court of First Instance shall be replaced by the words General Court. Article 2 This Regulation shall enter into force on the third day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 September 2012. For the Council The President A. D. MAVROYIANNIS (1) OJ L 228, 23.8.2012, p. 1. (2) OJ 187, 8.8.1967, p. 1.